Citation Nr: 0610546	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  04-11 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a back disability, to 
include degenerative joint and disk changes of the lumbar 
spine.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
March 1948, and March 1951 to August 1952.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

It is noted that the veteran testified at an August 2004 
hearing before a Decision Review Officer and the transcript 
is of record.  In June 2005, the Board remanded this case for 
additional evidentiary development.


FINDINGS OF FACT

The medical evidence does not show a chronic back disability, 
to include arthritis of the thoracic or lumbar spine, until 
decades post-service and the preponderance of the probative 
evidence is against a causal link between a current back 
disability and any incident of or finding recorded during 
service, to include alleged trauma.


CONCLUSION OF LAW

Service connection for a back disability, to include 
degenerative joint and disk changes of the lumbar spine, is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003), are examined.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Additionally, VA 
must indicate which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished by 
the RO's December 2002 and July 2005 letters sent to the 
veteran.  The letters also properly informed the veteran of 
legal standards for service connection.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  
      
Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, because as concluded below the 
preponderance of the evidence is against the claim of service 
connection, any potentially contested issues regarding 
downstream elements in the event of a grant are rendered 
moot. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
of Appeals for Veterans Claims (Court) continued to recognize 
that typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the appellant received 
sufficient VCAA notice prior to the rating decision on 
appeal, as well as another complete VCAA letter in July 2005 
prior to issuance of the October 2005 supplemental statement 
of the case.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the veteran 
received an August 2005 letter from the RO that asked the 
veteran to "provide any other evidence or information that 
you think will support your claim."  The letter further 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us...."  The July 
2005 VCAA letter also contained this same instruction.  Thus, 
the notice requirement in relation to the "fourth element" 
has been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical opinion when 
such is necessary to make a decision on the claim.  In this 
case, the record contains the veteran's service medical 
records, private treatment records from Kaiser Permanente 
(1999 to 2001), a December 2001 letter from a private 
practitioner, VA examination reports from February 2003 and 
September 2005, and various lay statements from the veteran 
and his spouse.  As further described below, the veteran 
asserted that treatment records from the 1940s to 1960s were 
unobtainable because the treatment providers during that time 
period were deceased.  Moreover, upon receiving the most 
recent VCAA letter the veteran did not ask VA to assist him 
in obtaining any other relevant and outstanding records.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  

Further VA examination is not necessary because the September 
2005 assessment is sufficient to assist the Board in making a 
decision on the claim, and the evidence does not establish 
that the veteran suffered an event or injury in service or 
that the claimed disability may be associated with an 
established in-service event.  See 38 C.F.R. § 3.159(c)(4).  
The Board finds that, with no objective evidence of a back 
disability during service, no relevant complaints or clinical 
findings for decades thereafter, and with no competent 
evidence of a link between the veteran's current back 
disability and service, a medical opinion at this late date 
is not warranted.  Id.; see also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

Based on the foregoing, VA satisfied its duties to the 
veteran.

Factual Background

The service medical records pertaining to the veteran's first 
period of active duty September 1946 to March 1948), 
including a report of a March 1948 separation examination, 
are negative for any findings relating to a back disability.  
The separation examination included a normal clinical 
evaluation of the veteran's musculoskeletal system.  

In September 1949, the veteran filed a claim for service 
connection for albuminuria.  He did not claim or report a 
back injury or disability at that time.  (An October 1949 
rating decision denied the claim.)

Concerning the second period of service, the veteran's 
service medical records contain a March 1952 clinical record 
where the veteran complained of mild low back ache when 
lifting heavy objects.  The veteran referred to detection of 
a bulge in the right inguinal area one week earlier after 
lifting, and noted that it had disappeared in a couple of 
hours.  The physical; examination was negative for any 
pertinent abnormal clinical findings and a diagnosis relating 
to a back disability was not recorded.  After this 
examination, the veteran was primarily treated for an ulcer.  
An August 1952 Report of Medical Examination for the purpose 
of discharge included a normal clinical evaluation of the 
veteran's spine, and an attendant Report of Medical History 
contained no symptomalogical complaints by the veteran 
concerning bone or joint problems. 

A May 1986 civilian employment document indicated that the 
veteran's application for early retirement had been approved 
(the veteran wrote that the approval was due to low back 
pain).

An April 2000 treatment record from Kaiser Permanente noted 
the veteran's statement that date of onset of back pain was 
many years ago, and that therapy undertaken fifteen years 
earlier had been unhelpful.  In November 2001, the veteran's 
chief complaint concerned continuous back pain, which he 
attributed to a back injury at sixteen years old in the 
military.  

The record contains a December 2001 letter from R. S., M.D., 
(Dr. S), who indicated that he had treated the veteran's 
recurrent back pain on several occasions for the last couple 
of years.  Dr. S related that the veteran's x-rays showed 
osteoarthritis of the lumbosacral area, and that the veteran 
had attributed the onset of back pain to an injury he 
suffered as a young man while in the military.  The physician 
added that the findings were consistent with the veteran's 
story.  

The veteran's original claim for service connection for a 
back disability was received by the RO in October 2002.  He 
asserted that in September 1946, he had been injured in a 
weapons carrier vehicle when the driver reversed 
unexpectedly.  He alleged that he had been discouraged from 
seeking medical treatment by a superior.  The veteran 
indicated that he has had chronic back problems since that 
time.  

In a statement associated with the veteran's claim for VA 
compensation benefits but dated in November 2001, the 
veteran's wife similarly stated that since that time and to 
the present day her husband's painful back had not been 
alleviated.  

In January 2003, the veteran underwent a VA examination.  He 
reported that after military service he had been in the 
grocery business, and found it had been very difficult to 
continue as a meat cutter due to the heavy lifting and pain 
in his back.  The veteran described the in-service 1946 
injury with the truck incident, and the examiner noted that 
the record lacked any medical entry of that event.  The 
diagnosis included lumbar degenerative joint disease, with x-
ray evidence of moderate degenerative disk disease at L3-L4, 
L4-5, and L5-S1, and mild spondylolisthesis and spondylolysis 
at L5-S1 suspected on x-ray.  The examiner noted that the 
veteran had mild pain impairment in his back on a daily basis 
and chose not to walk more than a mile or play golf anymore 
for fear of aggravating the condition and causing more pain.  
Additionally, the examiner found a normal clinical exam, but 
did not, however, offer a nexus opinion.  

The record contains a January 2003 letter from J. W. F., II, 
D.C., (chiropractor), who stated that the veteran first 
presented in March 2000 for evaluation and treatment of 
chronic low back pain and pain radiation to the right 
posterior thigh.  Thereafter, he had been treated through 
April 28, 2000, when the veteran elected to discontinue 
treatment due to extensive medical testing.  

At his August 2004 hearing, the veteran testified that 
between his two periods of service he had been treated by Dr. 
W. R., as well as after the second period of service until 
1960.  The veteran stated that Dr. R had died, and he had 
tried to get records without success.  From 1960 on he had 
been treated by a chiropractor, who was also deceased.  

Upon remand, the veteran underwent a September 2005 VA 
examination.  After a review of the entire claims file, 
rendering a physical examination, and considering the 
veteran's account of the alleged in-service accident, the 
examiner opined that the claimed lumbar condition was not 
service-connected and it was "as likely as not that the back 
disability did not begin during the veteran's military 
service".  Rather, the examiner stated that it was due to 
normal wear and tear over the course of his life and a 
natural progression due to his occupation working in grocery 
stores.  The examiner had particularly noted that the first 
post-service medical evidence of record concerning the 
veteran's back was in 1999.  

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
2002).  A veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence. See also, 38 C.F.R. § 3.102 (2002).  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). The preponderance of the evidence must be against the 
claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis

In compliance with 38 U.S.C.A. § 7104, and Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000), a complete review of 
the entire record indicates that a preponderance of the 
evidence is against a claim of service connection for a back 
disability.

The medical evidence does not show a chronic back disability, 
to include arthritis of the thoracic or lumbar spine, until 
decades post-service.  The veteran's 1949 application for 
compensation included no reference to a back injury or 
disability.  He did not file a claim of service connection 
for a back disorder until 2002, more than 50 years after he 
was discharged from and second and final period of active 
service.  The Court has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  See generally Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

This appeal essentially turns on the question of whether 
there is competent evidence of a causal relationship between 
a current back disability and any incident of service.  For 
the reasons and bases explained below, the Board finds that 
the preponderance of the probative evidence is against a 
causal link between a current back disability and any 
incident of or finding recorded during service, to include 
alleged trauma.

Dr. S's December 2001 opinion supports the contended nexus 
but it fails to reflect a review of relevant service and 
post-service medical evidence in the veteran's claims file.  
The notation that the clinician's findings were consistent 
with the veteran's story is of some significance but, aside 
from a lack of specificity, there is no indication that the 
veteran's normal separation examination or failure to file a 
claim until 50 years after service (to include not mentioning 
a back injury or disability when he filed a claim in 1949) 
was considered.  Under these circumstances, any probative 
value concerning a statement regarding a nexus between a 
current disability and military service is significantly 
diminished, and cannot be utilized as legally sufficient 
evidence upon which to grant the claim.  See also Grover v. 
West, 12 Vet. App. 109, 112 (1999) (recognizing that mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional).  

The September 2005 VA medical opinion, when read in its 
entirety, weighs against the contended causal relationship.  
Despite the rather awkward statement that it is "as likely 
as not that the back disability did not begin during the 
veteran's military service", after a review of the entire 
claims file, performing a physical examination, and 
considering the veteran's account of the alleged in-service 
accident, the examiner unequivocally opined that the claimed 
lumbar condition was not service-related and the rationale 
provided (the veteran's back disability due to normal wear 
and tear versus an in-service injury) clearly supports the 
latter statement.  It is observed that although the September 
2005 VA examination report had not explicitly mentioned the 
March 1952 notation of mild low back pain, it is apparent 
that this isolated complaint or subjective finding was of no 
significance as the September 2005 examiner did review the 
service medical records and the in-service notation did not 
include any pertinent abnormal clinical findings or 
diagnosis.  Additionally, as noted above, the veteran's 
subsequent separation examination was silent for any 
complaint or clinical abnormality relating to the back and 
there is no post-service medical evidence suggestive of a 
back disability until decades after the veteran's separation 
from service. 

As the September 2005 opinion was based upon a far greater 
review of the relevant evidence in the claims file and was 
supported by a sound rationale, the Board finds that it is of 
greater probative value when compared with Dr. S's December 
2001 opinion.  VA may favor the opinion of one competent 
medical expert over that of another when decision makers give 
an adequate statement of reasons and bases and offers a 
rationale for its opinion.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Bloom v. West, 12 Vet. App. 18 (1999).  As the 
Board cannot generate its own medical conclusion, see Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991), this probative 
opinion is relied upon to conclude that an etiological 
relationship has not been shown to exist (as legally 
required) between a current back disability and military 
service.  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993) (observing that "the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches," and "as is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [Board as] 
adjudicators").

The veteran's and his spouse's lay statements have been 
carefully considered.  However, as laypersons, they have no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Upon consideration of the separation examinations that were 
silent for any back abnormality, the extensive amount of time 
between the end of military service and the initial 
demonstration of a back disability by medical evidence, the 
decades between service and the initial claim for service 
connection for a back disability, and the more probative 
September 2005 VA examination opinion relating the veteran's 
current back problems to normal wear and tear versus an in-
service injury, the Board finds that the preponderance of the 
evidence is against the claim that the veteran incurred a 
back disability during service, or that such a disability is 
etiologically related to active duty.  Boyer v. West, supra; 
Mercado-Martinez v. West, supra; Cuevas v. Principi, supra; 
Hickson v. West, 12 Vet. App. 247, 253 (1999) (recognizing 
that in order to establish entitlement to service connection 
for a claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability).  

As the preponderance of the evidence is against the claim of 
service connection for a back disability, the benefit of the 
doubt is not for application.  38 U.S.C.A. § 5107(b); see 
also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for a back disability, to include 
degenerative joint and disk changes of the lumbar spine, is 
denied.  



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


